Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus reports third quarter results for 2009 CALGARY, Nov. 13 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) announces operating and financial results for the third quarter of 2009 that continue to meet or exceed our operating targets, execute on our growth strategies and maintain our balance sheet strength. Full copies of our third quarter 2009 Financial Statements and MD&A have been filed on our website at www.enerplus.com, under our profile on SEDAR at www.sedar.com, and on the EDGAR website at www.sec.gov. << OPERATING PERFORMANCE: - Daily production averaged 90,111 BOE/day during the quarter and 93,184 BOE/day year-to-date. We continue to expect 2009 annual production volumes to average 91,000 BOE/day. - Cash flow from operations was $207.2 million, comparable to that of the second quarter of 2009. Approximately 45% of our cash flow was distributed to our unitholders with monthly cash distributions of $0.18/unit maintained throughout the quarter. When combining distributions and capital spending during the quarter, our adjusted payout ratio was 68%. Year-to-date, our adjusted payout ratio has averaged 78%, however, given the high level of capital spending planned for the fourth quarter of 2009, we expect our adjusted payout ratio to be approximately 100% for the entire year. - Capital expenditures totaled $45.4 million during the quarter with 48 gross wells drilled (27.6 net wells). Our year-to-date capital spending has totaled $180.2 million with 229 gross wells drilled (156.6 net wells). Our drilling success rate was 99%. - We have actively been working to control costs throughout 2009 and our efforts have resulted in operating costs of $10.07/BOE for the third quarter and an average of $9.94/BOE for the year. Based on these results, we are lowering our full year guidance from $10.65/BOE to $10.20/BOE, an improvement of over 4% from our original target. Our general and administrative costs remain on track to meet our full year guidance of $2.45/BOE. - Our hedging program realized cash gains of $40.6 million in the quarter, helping to offset weak natural gas prices. Year-to-date, we have realized cash hedging gains totaling $129.1 million. GROWTH STRATEGY EXECUTION: - We completed our first significant transaction in the U.S. shale gas plays acquiring an average 21.5% working interest in over 540,000 gross acres of land in the Marcellus shale region in northeast United States from Chief Oil & Gas LLC and certain affiliated entities ("Chief"). Total consideration for this interest was approximately US$411 million, consisting of an upfront cash payment of US$164 million that was paid upon closing and US$247 million to be paid as a carry of 50% of Chief's future drilling and completion costs in the Marcellus shale play which we expect will be invested over the next four years. Our net production at the time of the transaction was approximately 1.8 MMcfe/day, with a line of sight to approximately 100 MMcfe/day within the next five years. Our internal assessment has identified over 1.4 trillion cubic feet of best estimate contingent resources on these lands, net to Enerplus, which would almost double our proved plus probable natural gas reserves currently booked. See "Information Regarding Contingent Resource Estimates" at the end of this news release. - Subsequent to quarter end, we purchased a 50% non-operated working interest in over 22,000 gross acres of prospective Bakken land in North Dakota for US$27 million, consisting of US$15 million in cash and US$12 million of carry capital to be invested over the next 12 months. We have assessed an internal best estimate of contingent resources on this acreage of approximately 7.4 million barrels, net to Enerplus, based upon a 13% recovery factor. - We sold approximately 4.5 net sections of low working interest, non-core property interests in southeast Saskatchewan for approximately $100 million subsequent to the quarter. These lands were producing approximately 200 BOE/day of oil with 1.5 million BOE of booked proved plus probable reserves. We continue to prepare to sell non-core oil and gas assets that will allow us to focus our efforts and capital on existing core resource plays and expand our interests in targeted resource plays. We expect to have completed this work and to be in a position for sale in 2010. BALANCE SHEET STRENGTH: - In September we completed an equity financing issuing approximately 10 million trust units at $21.65 per unit for gross proceeds of $225 million. The proceeds of this financing were used to fund the upfront costs of the Marcellus acquisition, with the balance used to reduce outstanding bank debt to zero at the end of the quarter. - We currently have the full $1.4 billion of bank credit capacity available and our balance sheet remains strong with a debt to trailing 12 month cash flow ratio of 0.7x. SELECTED FINANCIAL RESULTS Three months ended Nine months ended September 30, September 30, (in Canadian dollars) 2009 2008 2009 2008 Financial (000's) Cash Flow from Operating Activities $207,211 $383,573 $587,207 $1,004,246 Cash Distributions to Unitholders(1) 93,504 224,417 272,651 619,121 Excess of Cash Flow Over Cash Distributions 113,707 159,156 314,556 385,125 Net Income 38,182 465,773 86,399 699,397 Debt Outstanding - net of cash 561,218 522,254 561,218 522,254 Development Capital Spending 45,417 163,215 180,222 377,485 Acquisitions 192,484 4,574 222,877 1,771,383 Divestments 519 502,489 2,255 504,697 Actual Cash Distributions paid to Unitholders $0.54 $1.31 $1.69 $3.83 Financial per Weighted Average Trust Units(2) Cash Flow from Operating Activities $1.23 $2.33 $3.52 $6.32 Cash Distributions per Unit(1) 0.55 1.36 1.63 3.89 Excess of Cash Flow Over Cash Distributions 0.68 0.97 1.89 2.42 Net Income 0.23 2.82 0.52 4.40 Payout Ratio(3) 45% 59% 46% 62% Adjusted Payout Ratio(3) 68% 102% 78% 100% Selected Financial Results per BOE(4) Oil & Gas Sales(5) $35.23 $73.62 $35.36 $72.44 Royalties (5.56) (13.71) (6.10) (13.54) Commodity Derivative Instruments 4.89 (6.82) 5.08 (5.19) Operating Costs (10.00) (10.10) (9.84) (9.51) General and Administrative (2.21) (1.50) (2.18) (1.66) Interest and Other Income and Foreign Exchange (0.79) (1.46) (0.22) (1.23) Taxes (0.35) (0.59) (0.22) (1.19) Asset Retirement Obligations Settled (0.31) (0.54) (0.34) (0.52) Cash Flow from Operating Activities before changes in non-cash working capital $20.90 $38.90 $21.54 $39.60 Weighted Average Number of Trust Units Outstanding(2) 168,521 164,908 166,724 158,980 Debt to Trailing Twelve Month Cash Flow Ratio(6) 0.7x 0.4x 0.7x 0.4x SELECTED OPERATING RESULTS Three months ended Nine months ended September 30, September 30, 2009 2008 2009 2008 Average Daily Production Natural gas (Mcf/day) 323,884 341,803 333,606 336,328 Crude oil (bbls/day) 32,218 34,119 33,454 34,295 Natural gas liquids (bbls/day) 3,912 4,557 4,129 4,660 Total daily sales (BOE/day) 90,111 95,644 93,184 95,010 % Natural gas 60% 60% 60% 59% Average Selling Price(5) Natural gas (per Mcf) $2.95 $8.25 $3.86 $8.60 Crude oil (per bbl) 64.94 110.63 55.57 103.85 NGLs (per bbl) 32.59 81.20 36.21 77.21 CDN$/US$ exchange rate 0.91 0.96 0.85 0.98 Net Wells drilled 27.6 272 156.6 469 Success Rate(7) 100% 99% 99% 99% (1) Calculated based on distributions paid or payable. (2) Weighted average trust units outstanding for the period, includes the equivalent exchangeable partnership units. (3) Payout ratio is calculated as cash distributions to unitholders divided by cash flow from operating activities. Adjusted payout ratio is calculated as cash distributions to unitholders plus development capital and office expenditures divided by cash flow from operating activities. See "Non-GAAP Measures" at the conclusion of this news release. (4) Non-cash amounts have been excluded. (5) Net of oil and gas transportation costs, but before the effects of commodity derivative instruments. (6) Including the trailing 12 month cash flow of Focus Energy Trust for 2008. (7) Based on wells drilled and cased. TRUST UNIT TRADING SUMMARY For the three months ended TSX - ERF.un U.S.(x) - ERF September 30, 2009 (CDN$) (US$) High $24.82 $23.18 Low $21.28 $18.23 Close $24.50 $22.89 (x) U.S. Composite Exchange Data including NYSE. 2 Payment Month CDN$ US$ First Quarter Total $0.61 $0.49 Second Quarter Total $0.54 $0.47 July $0.18 $0.16 August 0.18 0.16 September 0.18 0.17 Third Quarter Total $0.54 $0.49 Total Year-to-Date $1.69 $1.45 OPERATIONS Our development capital spending continues to reflect the prudent approach we undertook at the start of 2009 in light of commodity price uncertainty and a focus on achieving compelling returns on our investment. Our activities in the first half of 2009 were focused on natural gas drilling in our shallow gas and tight gas resource plays. As the price of natural gas continued to deteriorate throughout the year and oil prices strengthened, we began shifting our development program. This shift resulted in a low level of spending in the third quarter and set up a high activity level for the fourth quarter. We expect to focus on oil projects on our Bakken lands and waterflood assets and are limiting our natural gas activities primarily to the Marcellus and utilizing the Alberta Drilling Royalty Credit ("DRC") incentive. As we participate in more early stage growth plays, we anticipate increasing our land and seismic expenditures in key areas. We continue to maintain our capital guidance of $330 million for 2009 including our carry obligations associated with the Marcellus shale gas play and which is net of the credits associated with the DRC incentive, with fourth quarter spending up significantly over the previous quarters of 2009. 2 Three months ended September 30, 2009 Production Capital Wells Drilled Volumes Spending Play Type (BOE/day) ($ millions) Total Gross Total Net Shallow Gas 22,478 9.1 22 21 Crude Oil Waterfloods 15,703 8.5 1 1 Tight Gas 15,310 9.7 1 0.1 Bakken/Tight Oil 9,756 9.3 10 2 Conventional Oil & Gas 26,766 4.3 11 3 Shale Gas(x) 98 3.1 3 0.5 Total Conventional 90,111 44.0 48 27.6 Oil Sands - 1.4 - - Total 90,111 45.4 48 27.6 (x) The Marcellus shale gas acquisition closed September 1, 2009. Nine months ended September 30, 2009 Production Capital Wells Drilled Volumes Spending Play Type (BOE/day) ($ millions) Total Gross Total Net Shallow Gas 23,504 38.7 143 126 Crude Oil Waterfloods 16,007 22.0 3 2 Tight Gas 15,689 45.0 21 11.1 Bakken/Tight Oil 10,350 26.8 12 3 Conventional Oil & Gas 27,601 30.0 47 14 Shale Gas(x) 33 3.1 3 0.5 Total Conventional 93,184 165.6 229 156.6 Oil Sands - 14.6 - - Total 93,184 180.2 229 156.6 (x) The Marcellus shale gas acquisition closed September 1, 2009. >> Shallow Gas and DRC Incentives We remain active in our shallow gas resource play but due to weak natural gas prices we drilled only a modest number of wells (12) in the third quarter to complete our activities at Shackleton for the year, and have elected not to tie these wells in until gas prices recover. However, we started drilling the first nine of approximately 250 shallow gas wells in Alberta to take advantage of the DRC incentive. This incentive offers a drilling credit of $200 for every metre drilled, allowing us to substantially recover the cost of drilling a shallow gas well. We plan to utilize the benefits of this program primarily at Verger, Bantry, Hanna Garden and Princess. Most of the drilling activity is expected to occur in the fourth quarter of 2009 however we expect to complete and tie in wells as economic conditions warrant. As a result, the benefit of new production volumes associated with this drilling are not anticipated until 2010. We also plan on drilling approximately 15 oil wells under the DRC program at various locations throughout Alberta late this year or early 2010.
